Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2022

                                    No. 04-21-00587-CV

          IN RE Arlette Dominguez Gallegos BELVER and Fav Swimmers II, LLC,

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI20964
                       The Honorable Monique Diaz, Judge Presiding


                                      ORDER
       On March 22, 2022, Relators Arlette Belver and FAV Swimmers II, LLC, filed a motion
to withdraw Austin Reyna as an attorney of record. The motion substantially complies with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5.
       The motion to withdraw is GRANTED.

       It is so ORDERED on April 7, 2022.
                                                         PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT